
	
		II
		112th CONGRESS
		1st Session
		S. 1753
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Kirk (for himself,
			 Mr. Brown of Massachusetts,
			 Mr. Cardin, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To require operators of Internet websites that provide
		  access to international travel services and market overseas vacation
		  destinations to provide on such websites information to consumers regarding the
		  potential health and safety risks associated with traveling to such vacation
		  destinations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Travelers Bill of Rights
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Covered website
			 operatorThe term
			 covered website operator means an individual or entity that
			 operates an Internet website that provides access to international travel
			 services. Such term includes an overseas vacation destination or a third party
			 that operates an Internet website that offers international travel
			 services.
			(3)International
			 travel servicesThe term
			 international travel services means a service that a consumer can
			 use to reserve lodging at an overseas vacation destination.
			(4)Overseas
			 vacation DestinationThe term
			 overseas vacation destination means a resort, hotel, retreat,
			 hostel, or any other similar lodging located outside the United States.
			(5)United
			 StatesThe term United States means each of the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
			3.Providing
			 information regarding the potential health and safety risks associated with
			 overseas vacation destinations
			(a)In
			 generalA covered website
			 operator shall provide to consumers information on the Internet website of the
			 covered website operator, in a manner the website operator considers
			 appropriate, regarding the potential health and safety risks associated with
			 overseas vacation destinations marketed on such website, if any, including the
			 following:
				(1)Information compiled by the Department of
			 State, including Department of State country-specific travel warnings and
			 alerts.
				(2)Information regarding the onsite health and
			 safety services that are available to consumers at each overseas vacation
			 destination, including whether the destination—
					(A)employs or contracts with a physician or
			 nurse on the premises to provide medical treatment for guests;
					(B)employs or contracts with personnel, other
			 than a physician, nurse, or lifeguard, on the premises who are trained in
			 car­dio­pul­mo­nary resuscitation;
					(C)has an automated external defibrillator and
			 employs or contracts with 1 or more individuals on the premises trained in its
			 use; and
					(D)employs or contracts with 1 or more
			 lifeguards on the premises trained in car­dio­pul­mo­nary resuscitation, if the
			 overseas vacation destination has swimming pools or other water-based
			 activities on its premises, or in areas under its control for use by
			 guests.
					(b)Services not
			 available 24 hours a dayIf
			 the onsite health and safety services described in subsection (a)(2) are not
			 available 24 hours a day, 7 days a week, a covered website operator who
			 provides information about such services under subsection (a) shall display the
			 hours and days of availability on its Internet website in a manner the covered
			 website operator considers appropriate.
			(c)Minimum
			 requirement for obtaining informationIf a covered website
			 operator does not possess, with respect to an overseas vacation destination,
			 information about the onsite health and safety services required to be
			 displayed on its Internet website under subsection (a), the covered website
			 operator shall, at a minimum, request such information from such
			 destination.
			(d)Information not
			 availableIf onsite health
			 and safety services described in subsection (a)(2) are not available at an
			 overseas vacation destination, or if a covered website operator does not
			 possess information about the onsite health and safety services required to be
			 displayed on its Internet website under subsection (a), the covered website
			 operator shall display on the Internet website of the website operator, in a
			 manner the website operator considers appropriate, the following: This
			 destination does not provide certain health and safety services, or information
			 regarding such services is not available..
			(e)ImmunityA
			 covered website provider shall not be liable in a civil action in a Federal or
			 State court relating to inaccurate or incomplete information published under
			 subsection (a) regarding an overseas vacation destination that is not owned or
			 operated by the covered website provider if—
				(1)such information
			 was provided by the overseas vacation destination; and
				(2)the covered
			 website provider published such information without knowledge that such
			 information was inaccurate or incomplete, as the case may be.
				4.Enforcement by
			 Federal Trade Commission
			(a)Unfair or
			 deceptive acts of practicesA
			 violation of this Act shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Powers of
			 CommissionThe Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this Act.
			(c)Deadline for
			 issuance of regulationsThe Commission shall prescribe
			 regulations to carry out this Act not later than 1 year after the date of the
			 enactment of this Act.
			5.Department of
			 State records of overseas deaths of United States citizens from nonnatural
			 causes
			(a)Increased
			 granularity of data collectedSubsection (a) of section 57 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2729) is amended by
			 striking paragraph (2) and inserting the following:
				
					(2)The location of
				where the death occurred, including the address of the location, the name of
				the property where the death occurred, and the state or province and
				municipality of such location, if
				available.
					.
			(b)Increased
			 frequency of publicationSubsection (c) of such section is amended
			 by striking at least every six months and inserting not
			 less frequently than once each month.
			(c)Monthly reports
			 to CongressSuch section is amended by adding at the end the
			 following:
				
					(d)Reports to
				CongressEach time the Secretary updates the information made
				available under subsection (c), the Secretary shall submit to Congress a report
				containing such
				information.
					.
			
